Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 7 and 8  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoya JP  2009265751.

Re claim 1 Tomoya discloses  An image processing apparatus that generates an image for character recognition from a read image, the image processing apparatus comprising: 
at least one memory that stores instructions; and at least one processor that executes the instructions to perform(see paragraph 16 programs stored in memory are executed by processor): 
extracting of an area of handwritten character information and an area of printed character information from the read image (see figure 2 note that from image 300 and handwritten section 301d is clipped  and machine printed section 310a is clipped see also paragraph 28 and 26); 
clipping of a partial image of the area of handwritten character information and a partial image of the area of printed character information out of the read image(see figure 2 note that from image 300 and handwritten section 301d is clipped  and machine printed section 310a is clipped see also paragraph 28 and 36);; 
and generating of the image for character recognition by combining the partial image of the area of handwritten character information and the partial image of the area of printed character information being associated with each other (see figure 2  elements 320g note that the machine printed characters and handwritten characters are combine see paragraph 27 note that composite image 320g has character recognition performed on it  note that both the handwritten text and the machine printed text are part of the same number and clearly related). 


Re claim 2 Tomoya discloses wherein the image for character recognition is generated by combining the partial image of the area of handwritten character information and the partial image of the area of printed character information in a predetermined direction (see figure 2  elements 320g note that the machine printed characters and handwritten characters are combine see paragraph 27 note that composite image 320g has character recognition performed on it   note that the images are combined to form a complete horizontal number).

Re claim 6 Tomoya disclose wherein the at least one processor executes the instructions to further perform: controlling to display the generated image for character recognition (see paragraph 33 note that images stored in memory  may be displayed may be displayed see paragraph 22 note that images 320a-320h are stored  ).

Re claim 7 this is a method performed by the apparatus of claim 1 and is likewise rejected. 

Re claim 8 Tomoya discloses non-transitory computer readable storage medium storing a program for causing a processor of an information processing apparatus to perform an image processing method, the method comprising: (see paragraph 16 programs stored in memory are executed by processor): 
extracting of an area of handwritten character information and an area of printed character information from the read image (see figure 2 note that from image 300 and handwritten section 301d is clipped  and machine printed section 310a is clipped see also paragraph 28 and 26); 
clipping of a partial image of the area of handwritten character information and a partial image of the area of printed character information out of the read image(see figure 2 note that from image 300 and handwritten section 301d is clipped  and machine printed section 310a is clipped see also paragraph 28 and 36);; 
and generating of the image for character recognition by combining the partial image of the area of handwritten character information and the partial image of the area of printed character information being associated with each other (see figure 2  elements 320g note that the machine printed characters and handwritten characters are combine see paragraph 27 note that composite image 320g has character recognition performed on it  note that both the handwritten text and the machine printed text are part of the same number and clearly related). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 4   is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoya JP  2009265751 in view of   Saito US 2006/0062459.

Re claim 3 Tomoya discloses all the elements of claim 1 

Tomoya does not disclose  wherein the at least one processor executes the instructions to further perform:  acquiring of association information obtained by associating the handwritten character information with the printed character information, and wherein the partial image of the area of handwritten character information and the partial image of the area of printed character information being associated with each other are determined based on the association information. Saito discloses  wherein the at least one processor executes the instructions to further perform:  acquiring of association information obtained by associating the handwritten character information with the printed character information, and wherein the partial image of the area of handwritten character information and the partial image of the area of printed character information being associated with each other are determined based on the association information (see paragraph 50  note that the handwriting character portion and printed character portions are matched based on a positional relationship  between the two portions). One or ordinary skill in the art could have easily matched handwritten and machine printed elements of Tomoya using a positional relationship of the two elements as described in Saito.  The motivation to combine is match related text i.e  “To” matched to “overseas division chief” (see paragraph 50 and 51). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomoya and Saito to reach the aforementioned advantage.


Re claim 4 Tomoya discloses the elements of claim 1 Tomoya does not disclose wherein the at least one processor executes the instructions to further perform: analyzing of a structure of a document based on the read image, and wherein the partial image of the area of handwritten character information and the partial image of the area of printed character information are associated with each other based on a result of analyzing. Saito discloses wherein the at least one processor executes the instructions to further perform: analyzing of a structure of a document based on the read image, and wherein the partial image of the area of handwritten character information and the partial image of the area of printed character information are associated with each other based on a result of analyzing. (see paragraph 50 note that the handwriting character portion and printed character portions are matched based on a positional relationship  between the two portions this constitutes analyzing the structure of the document to determine association information). One or ordinary skill in the art could have easily matched handwritten and machine printed elements of Tomoya using a positional relationship of the two elements as described in Saito.  The motivation to combine is match related text i.e  “To” matched to “overseas division chief” (see paragraph 50 and 51). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomoya and Saito to reach the aforementioned advantage.


Claim(s) 5   is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoya JP  2009265751 in view of  Guillou US 2010/0054585.

Re claim 5 Tomoya discloses preforming OCR on each of the handwritten character information and the printed character information ( see figure 2  elements 320g note that the machine printed characters and handwritten characters are combine see paragraph 27 note that composite image 320g has character recognition performed on it ). Tomoya does not disclose wherein the image for character recognition is generated by adjusting a size of the character regions. Guillou discloses wherein the image for character recognition is generated by adjusting a size of the character regions (see paragraph 82 note that text regions are scaled to a height for better text recognition  ). One or ordinary skill in the art could have combined the teachings of Guillou to scale the text regions of Tomoya so that the characters are appropriate for OCR. The motivation to combine is that text should be scaled to a size appropriate for text recognition.(see paragraph 82). Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Tomoya and Guillou to reach the aforementioned advantage.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669